Citation Nr: 0614517	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-10 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis, 
medial compartment of the right knee, status post arthrotomy 
and medial meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from March 1966 to April 1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, CA.

The veteran also has service connection for intermittent 
explosive disorder (previously rated as schizophrenia), 
currently evaluated as 50 percent disabling.  The RO had 
increased that rating from 10 percent to 50 percent during 
the course of the current appeal.  The veteran has since 
indicated that he is satisfied with the current rating, and 
has withdrawn that issue from appellate review.  

The veteran also has service connection for kidney stones, 
rated as noncompensably disabling.

Hearings were scheduled at the RO before a Hearing Officer in 
May 2003 and before a Veterans Law Judge in March 2006; the 
veteran cancelled both.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending issue relating to rating the 
veteran's right knee disorder.

2.  The veteran's right knee was injured on several occasions 
in service; he underwent arthrotomy and medial meniscectomy 
since which he has had pain and periodic modest instability; 
he has some functional limitation of movement particularly on 
extension, which has increased in the recent past, but 
without symptoms to include moderate subluxation, and mild 
right thigh atrophy; scarring is not functionally impairing 
or tender and does not involve a large area.

3.  He has X-ray evidence of compartmental/degenerative 
arthritis in the right knee joint for which a brace has 
previously been prescribed; there are multiple levels of 
crepitation.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee disorder, post medial meniscectomy with scar, 
are not met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.7, 
4.71a, Code 5257 (2005).

2.  The criteria for a separate 10 percent evaluation for 
degenerative changes of the right knee are met.  38 U.S.C.A. 
§§ 1155, 5103; 38 C.F.R.§§  4.7, 4.71a, 4.45, 4.45, 4.59, 
Codes 5010-5002, 5160, 5162 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims in repeated letters.  They notified 
the veteran that VA would obtain all relevant evidence in 
support of his claim.  He was repeatedly advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  New VA examinations were also undertaken so as to 
update clinical information of record.  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to increased compensation in SOC and 
SSOCs which also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement under any (new or old) applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  The Board finds no 
prejudice to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran was informed of the evidence 
necessary to substantiate his claim.  The provisions of VCAA 
have been substantially complied with, and no useful purpose 
would be served by delaying appellate review of this claim 
for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran does not allege that there are any other records 
including in VA's possession or any other federal department 
or agency.  38 U.S.C.A. § 5103A(b).  Additional examinations 
have been undertaken on several occasions.  See 38 U.S.C.A. § 
5103A(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.

General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005). 
 
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005). 
 
The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005). 
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005). 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below. 
 
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Special Criteria

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 
 
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 
 
Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256. 
 
Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).   
 
However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 
 
The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa. 
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005). 
 
Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996). 


Factual background 

Prior clinical evaluations are in the file for comparative 
purposes.

On VA examination in June 2003, the veteran reported a 
history of right knee problems stemming from a twisting 
injury in service in the late 1960's.  He had had surgery at 
an Army facility after recurrent locking of the knee.  Since 
then, he had had ongoing knee problems.  He reinjured the 
knee in Panama in 1973 at which time he developed increased 
instability.  He had been prescribed a knee brace but had not 
had great success with that.  Damp weather had caused some 
exacerbations; and walking up and down stairs was painful as 
were activities such as squatting or stooping.  

Examination revealed a 9 cm. surgical scar running along the 
medial border of the patella and then curving posteriorly at 
the level of the joint space.  His patella was stable.  He 
was able to squat with crepitation.  In the sitting position, 
active flexion and extension were associated with definite 
intra-articular crepitation of the right knee. The right knee 
extended to 0 degrees with flexion to 145 degrees without 
pain.  His right thigh measured 53 cm. as compared to 54 cm. 
on the left.

X-rays revealed what the examiner described as diffuse 
degenerative changes of the right knee.  Otherwise, he had 
status post arthrotomy and medial meniscectomy with 
functional disability related to activities such as deep knee 
bending, stooping, squatting, kneeling, crawling, running and 
jumping.  He had pain with definite structural (articular) 
degenerative changes.  Weakness and fatiguability were not 
current problems.

On VA examination in May 2005, the examiner described a 3.5 
cm. curvilinear scar over the medial right knee without 
effusion, erythema or edema.  He had mild tenderness to 
percussion over the popliteal fossa, as well as the medial 
joint line and medial patella.  Range of motion was 120 
degrees extension and 0 degrees extension; there was 
discomfort at the end of the former motion.  He had crepitus 
and clicking with the range of motion.  Internal and external 
rotation of the tibia was 10 degrees with crepitus.  
Ligaments appeared stable.  Patellar compression testing was 
positive and there was crepitus with passive medial and 
lateral subluxation of the patella.  X-rays showed right knee 
medial compartment narrowing and intraarticular loose bodies 
in the medial compartment.  Diagnoses were (1) osteoarthritis 
of the right knee; (2) chondromalacia of the right patella; 
(3) intraarticular loose bodies. 

Analysis

In assessing the veteran's right knee disability, there is no 
functional or other impairment from any of the scars and 
separate compensation is not warranted.  

As for functional capacity of the right knee itself, it is 
noted that he initially complained particularly of the 
instability with pain.  However, he has not had great success 
with the prescribed knee brace.  And while some post-surgical 
residuals have been positive, nonetheless, he has continued 
to have problems standing or walking for extended periods, 
and on most activities.  The range of motion has deteriorated 
somewhat in the period from 2003 to VA examination in 2005.  

The veteran has clearly developed degenerative arthritic 
changes in the right knee joint as a result of the service-
connected disorder.  In addition, he has ongoing 
patellofemoral crepitus in multiple motions, and some 
functional recurrent instability as well as arthritis.  

In sum, the Board finds that the 10 percent rating assigned 
under Code 5257 for slight recurrent subluxation without 
signs of increased symptoms to include moderate subluxation 
or instability, is appropriate.  However, since there is 
evidence of functional limitation so as to warrant a 
noncompensable rating under 5260, a separate 10 percent 
rating but no more is reasonably warranted for the arthritis 
in the single right knee joint under 5003.  

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Having reviewed the record with these mandates in mind, the 
Board finds there is no evidence that the veteran's right 
knee disorder alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


ORDER

An increased evaluation in excess of 10 percent for medial 
compartment of the right knee, status post arthrotomy and 
medial meniscectomy, is denied; however, a separate 10 
percent rating for osteoarthritis is granted, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards. 


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


